— Judgment unanimously affirmed. Memorandum: We find, as did the suppression court, that defendant’s confession was not the product of an illegal arrest. Defendant voluntarily agreed to go to the police station to help the police in any way he could in the investigation of the murder of the victim, whom he said was a friend. He was not placed in custody until he confessed to the murder.
The trial court was not required to consider reckless manslaughter and criminally negligent homicide as lesser included offenses of intentional murder because by no reasonable view of the evidence in this case can it be said that defendant recklessly or negligently killed the victim, but did not do so intentionally.
Because of the gruesome nature of this crime and defendant’s criminal record of violent offenses, the sentence of 25 years to life was appropriate. (Appeal from judgment of Monroe County Court, Maloy, J. — murder, second degree.) Present —Dillon, P. J., Callahan, Doerr, Boomer and Davis, JJ.